Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-14789 GENTEK INC. (Exact name of registrant as specified in its charter) Delaware 02-0505547 ( State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 90 East Halsey Road Parsippany, New Jersey (Address of principal executive offices) (Zip Code) (973) 515-3221 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer Accelerated Filer X Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate by checkmark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes X No The number of outstanding shares of the Registrants Common Stock as of April 30, 2007 was 10,394,341. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A to our Quarterly Report on Form 10-Q as of and for the period ended March 31, 2007, initially filed with the Securities and Exchange Commission on May 15, 2007, is being filed to reflect the restatement of our Condensed Consolidated Statements of Cash Flows for the periods ended March 31, 2007 and 2006 and our Condensed Consolidated Balance Sheet as of March 31, 2007, and the notes related thereto. Additionally, amended to reflect the effects of these changes are Part I, Item 2,Managements Discussion and Analysis of Financial Condition and Results of Operations and Part I, Item 4, Controls and Procedures. Subsequent to the issuance of the Companys condensed consolidated financial statements as of and for the period ended March 31, 2007, management determined that it had inappropriately included amounts accrued for the purchase of property, plant and equipment in Changes in accounts payable in the Cash Flows from Operating Activities and in Capital expenditures in the Cash Flows from Investing Activities on its Condensed Consolidated Statements of Cash Flows rather than as non-cash investing activities. In addition, deferred financing costs and amounts borrowed and repaid on its revolving credit facility during the first quarter of 2007 were presented net in Issuance of long term debt, rather than showing the financing costs paid, proceeds and repayments separately.
